PRETTYMAN, Senior Circuit Judge:
I concur in the remand for hearings and findings. As I see it, Section 8(a) (1) of this statute makes illegal any act, policy or program of an employer which interferes with, restrains or coerces employees in the exercise of rights given them by Section 7 of the Act. In the matter before us the complainant alleged that this employer has such a policy and program. In that situation the Board should receive the evidence and make findings. In my judgment it makes no difference what the program is called or how it is catalogued; if, in fact, by its use the employer interferes with, restrains or coerces his employees in the exercise of Section 7 rights, it is an unfair labor practice and is prohibited. I think it is neither necessary nor advisable for us at this time to explore in depth the possibilities of a program such as complainant depicts; I think we should await a finding of the facts. My brethren think otherwise. I concur in the result.
DANAHER, Senior Circuit Judge:
I vote to deny the petition for rehear ing filed by Farmers’ Cooperative Congress. I believe the Intervenor-Petitioner has misapprehended the import of the court’s opinion and the representations made to us are irrelevant in light of our holding.
We had specifically pointed out on this aspect of the case that the question of refusal by the company to bargain in good faith over racially discriminatory practices involves several elements which cumulatively can culminate in a violation of the Act. For example, has the com*1139pany developed and practiced a policy of discrimination against its employees? Is that policy, so practiced, “invidious” ? Does it reflect discrimination “on account of race or national origin”? In essence “can” that policy and practice constitute a violation of the Act? We did not say that such a violation had here been demonstrated. But if so established, and in the manner and by such means as we have discussed, the employer’s policy and practice cam, violate the Act. That is what we said.
Our remand, in short, called for hearings and a determination as to whether this employer actually had evolved a policy and had put that policy into practice so as to result in invidious “discrimination on account of race or national origin.” Such is the inquiry which is to be conducted, and properly in my view, with an ultimate conclusion to depend upon the Board’s findings. There may not be, but assuredly there “can” be a violation in the respects under discussion, and that is what our opinion says. I adhere to it.